Citation Nr: 0423478	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  94-28 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to service connection for a nervous disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.Cooper, Counsel

INTRODUCTION

The veteran served on active duty from March 1986 to March 
1989.  Service personnel records reflect that the veteran did 
not serve on active duty at any time after March 1989.  She 
had service in the Air Force Reserves from 1990 to 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision which 
denied service connection for a nervous condition.  A 
personal hearing at the RO was conducted in February 1998.  A 
Travel Board hearing was held in March 1999 before a member 
of the Board.  

The Board remanded the case in September 1999 for further 
development, and the case was returned to the Board in May 
2004.  

The Board notes that the Veterans Law Judge (formerly Board 
Member) who presided at the veteran's personal hearing, in 
March 1999, has since retired from the Board.  Since the law 
requires that the Board member who conducts a hearing on 
appeal must participate in any decision made on that appeal, 
see 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 
(2003), the veteran was advised, in writing, in July 2004 
that she had the right to another hearing by another Veterans 
Law Judge.  She was advised that if she wanted a new hearing 
she should make a check mark indicating which type of hearing 
she wanted.  In July 2004 correspondence, she indicated that 
she wanted her claim considered on the basis of the prior 
hearing testimony and other evidence already of record.  She 
returned the letter sent by the Board without making a check 
mark.  The Board construes her statement as meaning she did 
not want a new hearing.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the claim addressed by this decision 
has been obtained by the RO.  

2.  The available medical evidence does not establish the 
onset of an acquired psychiatric disability to a compensable 
degree until more than one year after the veteran's period of 
active duty service ended.  

3.  The competent evidence does not establish an etiological 
link between any current psychiatric disability and the 
veteran's period of active duty service.  

4.  The veteran's current psychiatric disorder is not the 
result of an injury during inactive duty training 
(INACDUTRA).


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by the veteran's active military service, and a 
psychosis may not be presumed to have been so incurred. 38 
U.S.C.A. §§ 101(2),(24); 1112, 1113, 1131; 1137; 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2004) redefines 
the obligations of VA with respect to the duty to assist, 
including to obtain medical opinions where necessary, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

VA has a duty to notify the claimant of the evidence needed 
to substantiate his claim, of what evidence he is responsible 
for obtaining and of what evidence VA will undertake to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veteran Claim's 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) (2003), must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).   

In correspondence dated in July 2003, the RO provided notice 
as to what evidence the veteran was responsible for, and what 
evidence VA would undertake to obtain.  In the statement of 
the case and supplemental statements of the case, the RO 
informed the veteran of what the evidence needed to show, in 
order to substantiate the claim for service connection.

The July 2003 letter told the veteran to furnish information 
with regard to any person having relevant evidence, and 
advised her that she could furnish private records.  This 
information should have put her on notice to submit relevant 
evidence in her possession. 

In addition, it is noted that VCAA notice was provided after 
the initial adjudication in this case.  In Pelegrini, the 
majority expressed the view that a claimant was entitled to 
VCAA notice prior to initial adjudication of the claim.  
However, the majority specified that the remedy for deficient 
notice was a remand so that the proper notice could be 
issued.  Here, the veteran essentially received this remedy 
when the RO ultimately issued a VCAA notice letter.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran has not been provided a VA examination.  However, 
as will be discussed in greater detail below, there is no 
competent evidence that her current psychiatric disorder is 
related to service.  In some cases the veteran's report of a 
continuity of symptomatology can serve as competent evidence 
linking a current disability to service.  Charles v. 
Principi, 16 Vet App 370 (2002).  However, the veteran has 
not claimed, nor does the evidence reflect that psychiatric 
problems began during a period of active duty.  She instead 
maintains that her current nervous condition began after 
active duty, during a period of inactive duty for training.

VA has obtained all relevant treatment records.  These 
actions have complied with VA's duty to assist the veteran 
with the development of her claim.  38 U.S.C.A. § 5103A (West 
2002).


I.  Factual Background

A review of the veteran's service medical records during her 
period of active duty is entirely negative for complaints, 
treatment or clinical findings of any psychiatric disorder.  

A private hospital report dated in December 1990 reflects 
that the veteran was seen after being found in an 
unresponsive state.  It was noted that while on reserve duty 
she had stayed awake all night reading the bible and become 
mute.  Mental health evaluation noted that her mood was 
depressed and affect was congruent.  She denied auditory 
hallucinations but admitted to visual hallucinations.  She 
presented as guarded and paranoid.  It was recommended that 
she seek outpatient treatment for depression.  

Service department records show that the above incident 
occurred while the veteran was on unit training assembly or 
UTA.  UTA is defined by the Department of Defense as "an 
authorized and scheduled period of unit inactive duty 
training of a prescribed length of time."  Department of 
Defense Dictionary of Military Terms; 
http://www.dtic.mil/doctrine/jel/doddict/data/u/index.html

A physical examination and medical board report based on 
hospitalization from December 1990 to January 1991, shows 
that the veteran was delusional and paranoid during the 
course of her hospitalization.  It was noted that she was a 
reservist with the Air Force and was on a weekend drill at 
the time of her hospitalization.  The diagnoses included 
paranoid schizophrenia, subchronic, manifested by visual and 
auditory hallucinations and paranoid delusions, at times 
disorganization of thoughts and marked looseness of 
associations; alcohol abuse, episodic manifested by patterns 
of binge drinking, and borderline personality disorder, 
manifested by irritability, sense of entitlement, constant 
anger, poor/unstable interpersonal relationships, and 
impulsivity.  The medical board determined that the veteran 
was unfit for further military duty.  

A report of private hospitalization from January to February 
1991 reflects that the veteran was admitted due to depression 
and suicidal thoughts.  Her mental status included a 
depressed mood with blunted affect.  She denied auditory or 
visual hallucinations.  Thinking was mostly organized with 
some delusional and paranoid thinking evident.  The final 
diagnosis included  psychosis, not otherwise specified.  

A May 1992 addendum to the medical evaluation board report 
noted that the veteran had been placed in medical hold status 
for further evaluation of her current level of functioning in 
order to update her medical narrative summary for the final 
medical evaluation board disposition.  

It was noted that the veteran was discharged from the 
hospital to outpatient treatment in January 1991.  Within the 
same week of her hospital discharge, the veteran relapsed to 
acute symptoms with suicidal ideas and specific plan.  She 
was eventually admitted to a private hospital and was 
subsequently discharged with outpatient follow-up treatment.  
In April 1991, she returned to her civilian position as a 
registered nurse.  Since early 1992, the veteran reported 
experiencing increasing anxiety, fears about impending danger 
and fears that she was going to lose control over her 
functioning or thought processes.  She was often irritable, 
angry and her concentration and attention span were 
decreasing.  

It was noted that at the time of the evaluation, there was no 
evidence of any acute psychotic or paranoid manifestations.  
Her functioning appeared to be close to her pre-morbid state 
despite ongoing difficulty with anxiety, anger, and 
interpersonal relationships.  The diagnoses were paranoid 
schizophrenia, subchronic by history, episodic alcohol abuse, 
treated and recovered by history, and borderline personality 
disorder.  

Private hospital records dated from May to July 1992 reflect 
that the veteran was admitted with active psychotic symptoms 
and placed on observation.  She was actively paranoid and her 
psychotic thought process included loosening of associations.  
She was treated with anti-psychotic medications.  On 
discharge, it was recommended that she continue seeing a 
psychiatrist and attend groups to address her substance abuse 
problem.  The diagnosis on discharge was schizoaffective 
disorder.  

Private treatment notes from Edward Paul, M.D. dated from 
September 1992 April 1993 were submitted in May 2001.  In a 
May 2001 statement, the doctor indicated that during the time 
that he was treating the veteran, she was severely depressed 
with insomnia, poor appetite, agitation, suicidal ideation, 
hallucinations and delusions.  It was noted that she 
described prior episodes of manic excitement, grandiosity, 
and hyperactivity.  The doctor diagnosed bipolar disorder, 
depressed; rule out schizoaffective disorder.  

A statement from a VA clinical psychologist dated in January 
1998, reflects that the veteran was diagnosed with 
schizoaffective disorder and alcohol dependence in partial 
remission.  It was noted that she received treatment for 
alcohol-related problems as well as psychiatric care.  The 
psychologist related that it was apparent that even with the 
veteran's abstinence from alcohol, she continued to struggle 
with symptoms related to her schizoaffective disorder which 
would preclude her return to work.  

In a March 1999 VA medical statement, it was noted that the 
veteran attempted to return to work on a part-time basis 
during a two-month period.  During that time, she reported 
that experienced difficulties with her thinking and memory 
with suggested that she was unable to work regularly and 
reliably.  She also reported anxiety symptoms and needed an 
escort to travel to and from work.  

VA medical records dated from November 1993 to April 2000 
essentially reflect ongoing psychiatric treatment, including 
group and individual therapy and medication management.  
Diagnoses included schizoaffective disorder, alcohol 
dependence, bipolar disorder, post-traumatic stress disorder, 
and dysthymia.  

Psychiatric hospital records from the Mid-Hudson Psychiatric 
Center dated from April to November 2003 reflect that the 
veteran was admitted after a 17-month period of incarceration 
following a knife-wielding incident.  Prior to the incident, 
the veteran reported discontinuing her anti-psychotic 
medications and drinking alcohol heavily.  She reported that 
she began to re-experience psychotic symptoms that she had 
manifested several years prior, such as command 
hallucinations and religious preoccupation.  

The veteran gave a history of a first psychiatric breakdown 
in 1990-1991, around the time of the Persian Gulf War.  She 
claimed that she was stationed in the Persian Gulf area but 
had no recollection of having been in Kuwait and was very 
confused about events during that time period.  She said that 
at that time, she was eventually hospitalized with a 
diagnosis of paranoid schizophrenia.  The diagnosis at the 
time of her April 2003 admission included schizoaffective 
disorder, bipolar type, paranoid features.  



II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or for an injury incurred in or aggravated in inactive 
duty training.  38 U.S.C.A. §§ 101, 1131; 38 C.F.R. § 3.303, 
3.304.  In addition, a psychosis will be recognized as 
service connected, although not otherwise established as 
incurred in service, if manifested to a degree of 10 percent 
or more within one year of separation from active service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2003).  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. 
§ 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) 
(2003).  Inactive duty training means, inter alia, duty other 
than full-time duty prescribed for Reserves or the National 
Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 
3.6(d).  Presumptive periods do not apply to ACDUTRA or 
INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b).  

The veteran contends that her current psychiatric disorder 
started in or about 1990 during a period of inactive duty for 
training (INACDUTRA) in the Air Force Reserve.  The treatment 
records support this contention.

However, service connection can only be established for 
disability that is the result of an injury in INACDUTRA.  
Service connection is not available for disability that is 
the result of disease that began during INACDUTRA.  
38 U.S.C.A. § 101(2),(24).

VA's General Counsel has held that an individual who suffers 
from post-traumatic stress disorder as a result of a sexual 
assault that occurred during inactive duty training may be 
considered disabled by an "injury" for purposes of section 
101(2) and (24).  VAOPGCPREC 8-2001; 66 Fed. Reg. 33312 
(2001).  It follows that if the veteran's psychiatric 
disability were the result of an injury incurred during 
INACDUTRA, service connection would be permitted.

While the veteran was psychiatrically hospitalized during a 
period of inactive duty for training, her service medical 
records do not show that she was injured while on INACDUTRA.  
Since the veteran's diagnosed psychiatric disorder is not 
shown to be the result of injury, service connection cannot 
be granted based on any period of INACDUTRA.  

In addition, the Board notes that the claims file does not 
contain competent any evidence of a nexus between a current 
acquired psychiatric disorder and the veteran's active 
service.  See 38 U.S.C.A. §  1131.  Finally, there is no 
evidence of a psychosis within one year of separation from 
active duty service; therefore, service connection is 
warranted on a presumptive basis.  See 38 C.F.R. §§  3.306, 
3.309.  

Since there is no evidence that persuasively establishes that 
the current psychiatric disorder, is the result of a disease 
or injury during active duty service or an injury in 
INACDUTRA, the Board finds that the preponderance of the 
evidence is against the claim of service connection.  The 
doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a nervous disorder is 
denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



